Exhibit 10.1
(AMERICAN COMMERCIAL LINES LOGO) [c56378c5637801.gif]
2010 Annual Incentive Plan
Land Based and Vessel Employees
The performance goals for 2010 are based on the 2010 budget approved by the
Board. These goals reflect the Board of Directors and CEO’s expectations for
performance and accountability of the leadership team.
For 2010, the weighting of the Financial Measures is:

  •   EPS: 25%         The definition of Earnings Per Share (“EPS”) is net
income divided by the average number of fully diluted shares outstanding from
continuing operations. EPS is the most common way that public companies are
measured.     •   EBITDA: 25%         Earnings before interest, taxes,
depreciation, and amortization (“EBITDA”) is a commonly used measure to
determine the financial performance from operations.     •   Cash Flow from
Operations: 25%         Cash flow is critical to our Company in order for us to
meet our expense, debt covenants, make capital investments and pay the interest
and principal on corporate debt. Cash flow from Operations (“CFO”) is a
GAAP-defined measure which can be found on our Statement of Cash Flows. It can
be defined as net income adjusted for non-cash transactions (the most
significant of which are depreciation/amortization and share-based
compensation). CFO is also adjusted for changes in working capital. CFO
specifically excludes cash flow devoted to investing (such as CAPEX) and cash
flow resulting from financing (debt service and equity transactions).

For 2010, the weighting of the Business Goals is:

  •   Safety: 10%         It is critical that we continue to provide a safe
environment for all employees. Safety will be measured by the incident rate
which is defined as the number of recordable injuries × 200,000 divided by the
number of employee hours worked. This measurement/goal includes the performance
of our sub-contractors.     •   Environmental Safety (Releases): 5%         We
are committed to conducting our businesses in an environmentally responsible and
proactive manner, for both the safety of our employees as well as the
communities in which we operate. Environmental Safety will be measured by the
number of releases and the number of gallons released as reported to the NRC
(National Response Center). This measurement/goal includes the performance of
our sub-contractors.

American Commercial Lines Inc.

 



--------------------------------------------------------------------------------



 



  •   Liquid Transportation Contribution Per Barge Day: 2.5%        
Contribution per barge day is the measure of the culmination of sales, operating
and logistical efficiencies. It provides the final measure of how well we have
coordinated our sales and operating functions to provide the highest margins
possible. The liquid transportation measure represents liquid transportation
related revenue less associated variable operating costs divided by active barge
days within the period being measured for all activities associated with both
our 10k and oversized tanker fleet.     •   Dry Transportation Contribution Per
Barge Day: 2.5%         Contribution per barge day is the measure of the
culmination of sales, operating and logistical efficiencies. It provides the
final measure of how well we have coordinated our sales and operating functions
to provide the highest margins possible. The dry transportation measure
represents dry related transportation revenue less associated variable operating
costs divided by active barge days within the period being measured for all
activities associated with both our open hopper and covered hopper fleet.     •
  Jeffboat hours worked per ton of steel: 5%         The total direct labor
hours worked for the barges built (excluding special vessels) in the period
divided by the total tons of steel used in the manufacturing of those barges.

Plan Administration
Eligibility Criteria

  •   Full-time active salaried and certain hourly (vessel and land-based) —
this applies to land and vessel based non-represented hourly employees and
represented employees to the extent the plan has been negotiated into applicable
bargaining agreements. This plan does not apply to employees of the Professional
Services segment of our business.     •   Hire date on or before September 30,
2010.     •   Employed by ACL or one of its subsidiaries at time the incentive
awards are paid.     •   Individual performance rated at a satisfactory level or
higher.     •   Employees that change eligibility levels during the year will
have their award prorated based on the base salary earned at each award level.

Award Opportunities
Each performance measure has a corresponding percentage of the target award
opportunity. Some incentive can still be earned if performance is close to, but
falls short of the goals. Also, higher incentives may be earned if goals are
exceeded. Therefore, if actual performance falls between any of the defined
levels, the award opportunities will be calculated proportionately. The
calculations will be based on GAAP financials unless an exception (plus or
minus) is approved by the Compensation Committee.

  •   Minimum performance (95% attainment for Financial Measures / 80%
attainment for Business Goals) pays 50% of the target opportunity.     •  
Target performance (100% attainment) pays 100% of target opportunity.     •  
Superior performance (120% attainment) pays 150% of the target opportunity.

    At least Cash Flow from Operations and one of the “financial measures” (EPS,
or EBITDA) must meet the minimum (95%) performance level to trigger any AIP
payout.

American Commercial Lines Inc.

 



--------------------------------------------------------------------------------



 



Award Calculations
The total amount of awards will be fixed at the end of the year and calculated
based on the following formula for employees employed on December 31, 2010:
2010 Base Salary Earnings × Target Award Opportunity × Performance Score for
Each Goal.
Actual base salary earnings are defined as only the base compensation earned
from January 1 through December 31. In other words, the AIP payout will be
prorated based on actual salary earnings for the year. The overall performance
score is determined by multiplying the achievement levels of the financial and
business objectives by their respective weighting and added together.
The awards may be adjusted upward or downward based on performance. However, the
net of these adjustments may not increase the total bonus award.
Timing of Payment
Earned disbursement of the 2010 bonus amounts will occur after the 2010
financial results have been tabulated, Ernst &Young LLP has finished their audit
and the Audit Committee has signed-off on the results of the audit; estimated to
be completed by March 15, 2011. Also, all payments must be approved in advance
by the Compensation Committee of the Board of Directors. In all events, bonus
amounts will be paid no later than December 31, 2011, with respect to the 2010
bonus program.
Administration
The Compensation Committee of the Board of Directors has the full power,
authority and discretion to construe, interpret and administer this bonus
program. The Compensation Committee may delegate this authority to any
appropriate person or persons and such delegates shall have all the powers the
Compensation Committee would have if it had acted itself. As a condition of
eligibility to participate in this bonus program, a participant must accept that
all determinations of the Compensation Committee or any of its delegates will be
final, conclusive and binding.
Amendment
The Compensation Committee, in its sole discretion, may, at any time with or
without notice, amend, modify, suspend or terminate this bonus program,
including the right to suspend or eliminate some or all payments under this
bonus program at any time.
Assignment
Payments under this bonus program may not be assigned or alienated.
Applicable Law
This document shall be governed by the laws of the State of Indiana.
No Employment Rights
Nothing contained in this bonus program shall be construed as a contract of
employment between ACL or its subsidiaries and a participant or as a right of
any participant to be continued in the employment of ACL or its subsidiaries, or
as a limitation of the right of ACL or its subsidiaries to discharge any of its
employees with or without cause.
American Commercial Lines Inc.

 